Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 1, 37 are amended.  Claims 5, 6, 8, 10, 12-15, 17-19, 22-24, 29-30, 32-35 are canceled. Claim 31 is withdrawn. 
Claims 1-4, 7, 9, 11, 16, 20, 21, 25-28, 36-40 are under consideration.

Claim Rejections - 35 USC § 112
2. (previous rejection, withdrawn) Claim 37 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AJA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre- AJA 35 U.S.C. 112, the applicant), regards as the invention.
Applicant contends: claim 37 is amended to insert reference SEQ ID numbers.
In view of applicant’s amendments, the rejection is withdrawn.

3. Claims 1-4, 7, 9, 11, 16, 20, 21, 25-28, 36-40 are allowable as to the elected species. Claim 31, previously withdrawn from consideration as a result of a restriction requirement, contains all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as to inventions I and II, as set forth in the Office action mailed on 5/14/2020, is hereby withdrawn and claim 31 and additional species are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
4. The following is an examiner’s statement of reasons for allowance: the vector as recited in claim 1 is free of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	5. Claims 1-4, 7, 9, 11, 16, 20, 21, 25-28, 31, 36-40 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648